DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/01/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konchan US 20120136532 (hereinafter referred to as Konchan) and further in view of Hetmann et al. US 4571884 (hereinafter referred to as Hetmann). 

Regarding claim 1, Konchan teaches a window glass opening/closing system (abstract) for vehicles (abstract), comprising: 
a door latch device (door latch, abstract) including: 
		a latch (pawl) capable of meshing with a striker (paragraph 22), 
		a ratchet (86) capable of engaging with the latch, 
		an open lever (74) capable of engaging with the ratchet, 
a ratchet detection switch (sensor S) configured for detecting releasing operation of the ratchet by an opening operation of a door (door has to open to detect releasing of ratchet based on movement of open lever) and engagement of the ratchet to the latch; 
a locking and unlocking mechanism (36, paragraph 31);
a window regulator (30) configured for opening and closing a window glass (16) by an electric drive source (32) , the window regulator which is provided at the door (12); and
a control device (20) configured for controlling the electric drive source of the window regulator (paragraph 30); 
wherein the control device controls drive of the electric drive source to open the window glass to a predetermined slight opening position (position at 22b, paragraphs 26-29, 37-39) on the basis that the ratchet detection switch detects the releasing operation of the ratchet, 
wherein the control device controls the drive of the electric drive source to close the window glass on the basis that the ratchet detection switch detects the engagement of the ratchet to the latch (paragraph 24, 37-39), 

wherein the locking and unlocking mechanism enables the releasing operation of the ratchet by one opening operation motion (the second pull is the operation motion that actually enables the releasing operation of the ratchet to unlock, paragraphs 39-43) of an inside handle (28) provided on a vehicle inner side of the door (paragraph 33-36), regardless of a locked state or an unlocked state of the locking and unlocking mechanism (NOTE: Paragraph 43 states that the handle can be configured to unlatch the door, this can occur when the locking and unlocking mechanism is in the locked position or unlocked position because a first pull can switch the locking and unlocking mechanism from the locked to unlocked position and if it is already in the unlocked position, the second pull of the inside handle will unlatch the door therefore, the handle will perform an opening operation to allow the locking and unlocking mechanism to enable the operation of the ratchet regardless of the locked or unlocked state), and
wherein the inside handle is connected with an inside lever (66), such that when the inside lever is turned in an opening direction (when actuated by inside handle), interlocking (NOTE: Defined by Merriam-Webster online as “to connect so that the motion or operation of any part is constrained by another”.  In this instance, the motion of the inside lever is constrained by the movement of the inside handle.) with the opening operation of the inside handle, a releasing part (end of 66, fig7) provided at an end part of the inside lever comes in contact with a part (end of 74) of the open lever to be released, and a releasing operation of the open lever (enable release of latch) and the releasing operation of the ratchet are performed to open the door. 


Hetmann teaches a window glass opening/closing system (abstract) for vehicles (motor vehicle, abstract), comprising:
a door latch device (door lock, col. 1 lines 44-64)  including:
a door opening and closing detection switch (33) detecting an opened state (col. 4 lines 63-65) and a closed state (col. 4 lines 22-25) of the door; and

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the door latch device of Konchan, with the addition of a door opening and closing detection switch detecting an opened state and a closed state of the door, as taught by Hetmann, in order to provide a detection means for the varying physical door positions (Hetmann col.4 lines 22-25,63-65).  

Regarding claim 2, Konchan teaches a window glass opening/closing system (abstract) for vehicle (abstract), comprising: 
a door latch device (door latch, abstract) including: 
	a latch (pawl) capable of meshing with a striker (paragraph 22), 
	a ratchet (86) capable of engaging with the latch,
an open lever (74) capable of engaging with the ratchet, 
a ratchet detection switch (sensor S) configured for detecting releasing operation of the ratchet by an opening operation of a door (door has to open to detect releasing of ratchet) and engagement of the ratchet to the latch;
a locking and unlocking mechanism (36, paragraph 31);

a control device (20) configured for controlling the electric drive source of the window regulator (paragraph 30); 
wherein the control device controls drive of the electric drive source to open the window glass to a predetermined slight opening position (position 22b, paragraphs 26-29, 37-39) on the basis that the ratchet detection switch detects the releasing operation of the ratchet, 
wherein the control device controls the drive of the electric drive source to close the window glass on the basis that the ratchet detection switch detects the engagement of the ratchet to the latch, (paragraph 24, 37-39), 
wherein the locking and unlocking mechanism disables the releasing operation of the ratchet by opening operation of an outside handle (14) provided on a vehicle outer side of the door (paragraph 33-35), 
wherein the locking and unlocking mechanism enables the releasing operation of the ratchet by one opening operation motion (the second pull is the operation motion that actually enables the releasing operation of the ratchet to unlock, paragraph 39-43)  of an inside handle (28) provided on a vehicle inner side of the door (paragraph 33-36), regardless of a locked state or an unlocked state of the locking and unlocking mechanism (NOTE: Paragraph 43 states that the handle can be configured to unlatch the door, this can occur when the locking and unlocking mechanism is in the locked position or unlocked position because a first pull can switch the locking and unlocking mechanism from the locked to unlocked position and if it is already in the unlocked position, the second pull of the inside handle will unlatch the door therefore, the handle will perform an opening operation to allow the locking and unlocking mechanism to enable the operation of the ratchet regardless of the locked or unlocked state), and

	Konchan does not teach a separate door opening and closing detection switch detecting an opened state and a closed state of the door;
Hetmann teaches a window glass opening/closing system (abstract) for vehicles (motor vehicle, abstract), comprising:
a door latch device (door lock, col. 1 lines 44-64)  including:
a door opening and closing detection switch (33) detecting an opened state (col. 4 lines 63-65) and a closed state (col. 4 lines 22-25) of the door; and

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the door latch device of Konchan, with the addition of a door opening and closing detection switch detecting an opened state and a closed state of the door, as taught by Hetmann, in order to provide a detection means for the varying physical door positions (Hetmann col.4 lines 22-25,63-65).  

Regarding both claim 3 and claim 4, Konchan and further in view of Hetmann further teaches the window glass opening/closing system for a vehicle according to claim 1, wherein in a case where the .

Response to Arguments
Applicant's arguments filed 09/15/2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments on Konchan not teaching the amended limitations of claim 1 & 2: Examiner respectfully disagrees.  Regarding the opening operation motion – the inside handle has one pull to enable the actual releasing function of the ratchet.  Although Examiner acknowledges that there is an initial first pull – this is not the pull or motion that fully enables the releasing function of the ratchet – that is done with the second pull (paragraph 39-43), therefore Konchan still meets the amended limitation of one operation motion to release ratchet. Rejection maintained. Rejection has been modified based on Applicant’s amendments. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to window glass opening/closing systems.
Related but not applied art: 
Zellmer et al. US 20120005963: Prior art does not explicitly detail the vehicle latch. 
Butera et al. US 20060265965: Prior art does not explicitly detail the vehicle latch.
Zagler US 20010033223: Prior art does not explicitly detail the vehicle latch.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334. The examiner can normally be reached Monday - Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

/F.F.A./
Examiner
Art Unit 3675



/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675